Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 10/01/2020.
Claims 1-27 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit in part of prior-filed U.S. Application No. 16/832,759, filed on 03/27/2020 is acknowledged. Applicant’s claim for the benefit in part of prior-filed application U.S. Provisional Application No. 62/965,153, filed on 01/23/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020, 01/26/2021, 04/29/2021, 10/10/2022, and 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, lines 32-33: “, which has no antecedent basis)” should be removed.  
In claim 7, line 1: claim 7 depends from claim 5, but examiner believes the claim should depend from claim 6. Examiner is examining the claim as if it depends from claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, 16-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 20180268382) in view of Cleveland (US 20200111279) in further view of Schwartz (20210110652).

Regarding Claims 1, 11, and 19, Wasserman teaches maintain a token vault wallet having a unique house identifier and private key to track transactions on the distributed ledger that include the unique house identifier (Paragraphs 0294, 0230-0231, 0396, and 0363 teach a central authority (i.e., administrator or house) has the sole authority to create out-of-circulation tokens that are only accessible by qualified banks; for each qualified bank, the system includes a public/private mint key pair that allows the bank to digitally mint in-circulation digital currency by modifying the blockchain of out-of-circulation tokens by appending an in-circulation block to the existing blockchain; each bank may mint currency based on behalf of its customers and clients (i.e. upon request); if the bank mints in-circulation digital currency for itself, it will generally hold the newly minted digital currency in one or more virtual ‘house’ accounts (i.e., a unique identity); qualified banks use their digital minting key to digitally mint in-circulation digital currency in proportion to the amount of real world currency placed in the reserve deposit by appending an in-circulation block to the blockchain; the central authority is useful herein because the blockchain digital currency of the instant invention is not mined or discovered, but is created by fiat for use by a private network of financial institutions); maintain user accounts for customers, including unique customer identifiers and private keys to track transactions on the distributed ledger that include the unique customer identifiers (Paragraphs 0296 and 0178 teach a plurality of customers hold accounts in the system; the private network and the database are only accessible to such parties with permission; the database itself can be “modified” by appending new data (e.g. blocks) to the chain; in general modifications to the blockchain require a private key that specifically identifies the modifying party (i.e., customer); in other words, each time a customer makes a change (i.e., purchase of tokens or transactions with merchants) a new block on the chain is appended to the chain along with the data entered in any newly appended block); maintain intermediary accounts, including unique intermediary identifiers and private keys to track transactions on the distributed ledger that include the unique intermediary identifiers (Paragraph 0408-0409, 0335, 0333, and 0347 teach each of the first and second parties must have permission to access the smart transaction or smart contract; after the parties are identified, assigned unique IDs, and provided with a digital signing key (i.e., private key), electronic communications are established between the first and second parties; the electronic communications can comprise any form of electronic communication within or without the system, provided that the parties can communicate regarding a payment of digital currency within the system; a merchant (i.e., intermediary) may be an account holder with one or more virtual bank accounts; the private network of financial institutions together with a central authority, such as a central bank, issue, utilize, and control a blockchain digital fiat currency for electronic transactions and electronic contracts of all types including sales, purchases, lending, foreign exchange and more (i.e., customer may purchase chips from a merchant); customer transactions with merchants are made via peer-to-peer smart transactions data exchange); maintain a one-way redemption wallet having a unique redemption identifier and private key to track transactions on the distributed ledger that include the unique redemption identifier (Paragraphs 0283-0284 and 0179 teach when a redemption request is made by the owner of particular blockchain digital currency, the redemption is preferably done through a qualified bank; preferably, the in-circulation digital currency tokens that were originally minted by the financial institution handling the redemption are converted back into out-of-circulation tokens, and the funds held as reserves for these tokens can be used to honor that portion of the redemption request by paying to the requestor; the qualified bank will “remove of digital currency from circulation” by removing a given amount of in-circulation digital currency and returning it to out-of-circulation digital currency; the blockchain would of course be modified to indicate the date on which the particular digital currency token was removed from circulation); and communicate with client-side nodes in a communication network to execute procedures (Paragraph 0357 and 0339-0350 teach the functionalities (i.e., purchase and redemption messages) are provided through one or more software modules, APIs, or the like providing useful additional functionalities to the system and designed to allow the functionality to be easily implemented into e.g. applications to be used by various parties, in accordance with their permissions; some examples of functionalities are acquisition of in-circulation digital currency tokens in exchange for real world currency or traditional electronic funds; merchant transactions via peer-to-peer smart transactions data exchange, and payments between a merchant and one or more parties in the system; and merchant refunds via peer-to-peer smart transactions data exchange, and payments between a merchant and one or more parties in the system): to accept token purchase messages from an identified customer account indicating confirmation of fiat payment by the identified customer account for tokens, and in response transfer tokens in the distributed ledger from the token vault to the unique customer identifier of the identified customer account (Paragraphs 0331, 0368, and 0231 teach after out-of-circulation tokens are created and in-circulation digital currency has been digitally minted, a customer may initiate a token purchase by transmitting a customer request to a qualified bank; real-world currency from the customer's bank account is transferred to the bank for such purposes (e.g. in a house account or the like), and in-circulation tokens are transferred in the customer's account; the transferred and newly minted digital currency will include information in the blockchain reflecting the requesting customer/client as the owner), and record the token purchase in the private database (Paragraph 0322-0331 teach the qualified banks digitally minting the amount of in-circulation digital currency by modifying the blockchain for one or more out-of-circulation tokens by appending thereto an “in-circulation” block comprising a plurality of the following data: i) a real world currency ID key; ii) an issuing financial institute (FI) key; iv) a party name ID; v) a party account ID; and vii) a value key specifying the value of the token expressed as the number of “minimal physical currency units” in circulation for the corresponding real world currency).
However, Wasserman does not explicitly teach a gaming system, comprising: accept chip-to-token exchange messages from an identified intermediary account indicating confirmation of delivery of chips from a customer having an identified customer account to an intermediary having the identified intermediary account, and in response transfer tokens in the distributed ledger from the token vault to the unique customer identifier of the identified customer account, and record the chip-to-token exchange in the private database.
Cleveland from same or similar field of endeavor teaches a gaming system (Paragraph 0067 teaches FIG. 2B illustrates an example gaming environment; the gaming environment includes a smart table that is configured for table gaming; details of the smart table are described below with reference to FIG. 3), comprising: to accept chip-to-token exchange messages from an identified intermediary account indicating confirmation of delivery of chips from a customer having an identified customer account to an intermediary having the identified intermediary account, and in response transfer tokens in the distributed ledger from the token vault to the unique customer identifier of the identified customer account, and record the chip-to-token exchange in the private database (Paragraphs 0142-0147 and FIG. 9 teach a method for a player to perform a digital wallet-based cashless cash-out action at the smart table using the table management system; the player pushes some or all of their chip inventory to the dealer, and the dealer initiates a cash-out to digital wallet via the table management system, identifying the player based on their player position; the table management system transfers the funds from a casino account to the funds target account; upon completion the table management system displays a cash-out confirmation to the dealer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Wassermann, which teaches a distributed ledger and a declared set of tokens, the set of tokens being fiat-backed; a plurality of administrator wallets, the plurality of administrator wallets including a token vault, and a one directional redemption wallet wherein tokens transferred to the one directional redemption wallet are withdrawn from circulation extinguished in the distributed ledger; to maintain user accounts for customers, including customer wallets having unique customer identifiers and private keys to track transactions on the distributed ledger that include the unique customer identifiers; and to communicate with client-side nodes in a communication network to execute procedures: to accept purchase and redemption messages, to incorporate the teachings of Cleveland to have a gaming system, comprising: accept chip-to-token exchange messages from an identified intermediary account indicating confirmation of delivery of chips from a customer having an identified customer account to an intermediary having the identified intermediary account, and in response transfer tokens in the distributed ledger from the token vault to the unique customer identifier of the identified customer account, and record the chip-to-token exchange in the private database.
There is motivation to combine Cleveland into Wasserman because modifying Wasserman to implement a casino or gaming system provides an improved base invention because a verifiable and permanent technology is provided that can help gaming casinos track transactions between player(s) and a casino without the need to use or exchange fiat currency, in addition to, track the amount chips in circulation in real time.
However, the combination of Wasserman and Cleveland does not explicitly teach to accept token-to-chip exchange messages from an identified intermediary account indicating confirmation of exchange of tokens for chips, and in response to transfer tokens on the distributed ledger to the redemption wallet to extinguish the tokens, and record the token-to-chip exchange in the private database; and to accept token-to-fiat exchange messages from an identified intermediary account indicating confirmation of delivery of fiat currency to a customer having an identified user account, and in response transfer tokens from the customer account of the identified user account to the redemption wallet to extinguish, and record the token-to-fiat exchange in the private database and on the distributed ledger.
Schwartz from same or similar field of endeavor teaches to accept token-to-chip exchange messages from an identified intermediary account indicating confirmation of exchange of tokens for chips, and in response to transfer tokens on the distributed ledger to the redemption wallet to extinguish the tokens, and record the token-to-chip exchange in the private database (Paragraphs 0152-0153 and 0040 teach use of non-cashable markers (i.e., tokens) to fund gaming at gaming machines; a non-cashable marker can be used to purchase a (paper or virtual) gaming voucher used to fund playing credit at a table game; a patron draws a marker to acquire a gaming voucher having non-cashable value, then redeems the gaming voucher at a gaming table and is provided playing chips of an equivalent value for use in playing at the gaming table; the patron can redeem the paper voucher at a gaming machine, and the gaming machine may scan and decode the barcode symbol printed on the paper voucher and transmits a voucher redemption request to the ticket server identifying the decoded voucher ID number, which the ticket server uses to retrieve the corresponding monetary value from the voucher database; the ticket server simply deletes (i.e., extinguishes) the voucher entry from the voucher database); and to accept token-to-fiat exchange messages from an identified intermediary account indicating confirmation of delivery of fiat currency to a customer having an identified user account, and in response transfer tokens from the customer account of the identified user account to the redemption wallet to extinguish, and record the token-to-fiat exchange in the private database and on the distributed ledger (Paragraphs 0026, 0041-0042, 0147 teach the term “cashable value” refers to monetary value that can be redeemed for cash or other freely negotiable monetary value, such as credit applied to a bank account or credit card account or used to purchase any available goods or services; if and when the patron is done playing at the gaming machine while still having remaining playing credit, the patron engages a (physical or displayed) “cash out” button of the gaming machine to cash out from the gaming machine, and the gaming machine transmits a voucher request message identifying a monetary value corresponding to the remaining playing credit to the ticket server, which creates a new voucher record in the voucher database and returns the assigned voucher ID number to the gaming machine, which prints and dispenses a corresponding paper voucher to the patron; the patron can redeem the paper voucher at a kiosk, and the kiosk scans and decodes the barcode symbol on the paper voucher and transmits a voucher redemption request identifying the decoded voucher ID number to the ticket server, which uses the received voucher ID number to retrieve the monetary value associated with the voucher from the voucher database and updates the voucher record to reflect that the voucher is now redeemed; since the monetary value associated with this conventional voucher is cashable, depending on what the patron requested, the ticket server can either credit the monetary value associated with the voucher to the patron's bank or credit card account or the ticket server can transmit a message identifying the monetary value back to the kiosk, which can then dispense cash to the patron equivalent to that monetary value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Wassermann and Cleveland, which teaches a distributed gaming ledger and a declared set of tokens, the set of tokens being fiat-backed; a plurality of administrator wallets, the plurality of administrator wallets including a token vault, and a one directional redemption wallet wherein tokens transferred to the one directional redemption wallet are withdrawn from circulation extinguished in the distributed ledger; to maintain user accounts for customers, including customer wallets having unique customer identifiers and private keys to track transactions on the distributed ledger that include the unique customer identifiers; and to communicate with client-side nodes in a communication network to execute procedures: to accept purchase and redemption messages, and to accept chip-to-token exchange messages from an identified intermediary account indicating confirmation of delivery of chips from a customer having an identified customer account to an intermediary having the identified intermediary account, to incorporate the teachings of Schwartz to accept token-to-chip exchange messages from an identified intermediary account indicating confirmation of exchange of tokens for chips, and in response to transfer tokens on the distributed ledger to the redemption wallet to extinguish the tokens, and record the token-to-chip exchange in the private database; and to accept token-to-fiat exchange messages from an identified intermediary account indicating confirmation of delivery of fiat currency to a customer having an identified user account, and in response transfer tokens from the customer account of the identified user account to the redemption wallet to extinguish, and record the token-to-fiat exchange in the private database and on the distributed ledger.
There is motivation to combine Schwartz into the combination of Wasserman and Cleveland because the casino's gaming machines are unaware of any distinction between cashable value and non-cashable value and simply treat all vouchers the same way whether they are vouchers associated with cashable value or vouchers associated with non-cashable value. Thus, the casino app enables a patron to establish lines of credit, draw markers having non-cashable value from an existing credit line having remaining credit to fund play at gaming machines and gaming tables, and cash out from those gaming machines and gaming tables. In doing so, the casino's ticket server creates and redeems vouchers, while the casino's marker server maintains patrons' marker records in the marker database in the same manner as described previously. Note that, in some embodiments, when a patron cashes out from a gaming machine, the gaming machine prints a paper voucher for the patron's remaining playing credits, while, in other embodiments, a virtual voucher is created when a patron cashes out from a gaming machine (Schwartz Paragraphs 0049-0050).
Regarding Claim 1, Wasserman teaches a distributed system, comprising: a server side node or nodes, including one or more data processor, having access to a private database and a distributed ledger (Paragraph 0184 teaches “permission” or “permissioned” mean that a party has an agreed-upon authorization to perform an action with respect the digital blockchain currency (or tokens); i.e. that the parties to the private network have authorized that party to digitally mint in-circulation currency, to modify the blockchain by appending one or more additional blocks thereto, to acquire, redeem, or transact business with the digital blockchain currency; only the central authority can create new out-of-circulation tokens, and only financial institutions that are banks can digitally mint in-circulation currency e.g. within limits and controls set by the central authority. In other circumstances, the central authority may be the only party that can mint in-circulation currency, which it can issue to its banking network for distribution; the central authority handles all clearing and management of reserves over the digital currency).
Regarding Claim 11, Wasserman teaches a non-transitory computer readable memory storing computer instructions for administering transactions for a merchant in a distributed system, and a distributed ledger, comprising computer instructions (Paragraphs 0308-0319 and 0343-0350 teach for each participating qualified bank, the central authority generates a unique public/private mint key pair that allows the bank to digitally mint in-circulation digital currency by modifying the blockchain of out-of-circulation tokens by appending an in-circulation block on to the blockchain (i.e., in-circulation tokens comprise the set of fiat-backed tokens); a network is established among the private servers, and connections are created between the private servers on the network; the connections can comprise private peer-to-peer connections, or other private permissioned connections; peer-to-peer payments are payments between any two or more parties in the system; merchant transactions via peer-to-peer smart transactions data exchange, are payments between a merchant and one or more parties in the system; and merchant refunds via peer-to-peer smart transactions data exchange, are payments between a merchant and one or more parties in the system).
Regarding Claim 11, Cleveland teaches a non-transitory computer readable memory storing computer instructions for administering transactions for a gambling casino, including selling chips and redeeming chips using a private database (Paragraphs 0198 and 0082 teach a diagram of a networked environment in which smart tables communicate with various back end computing devices; in the example embodiment, the networked environment includes various EGMs and smart tables networked in a private premise network (e.g., a secure Ethernet- based network not open to the public or players); the network may be coupled with network 214 or may otherwise be network 214, facilitating network communication between EGMs, tables, and servers and a table management database; the networked environment supports the digital wallet and player positioning system described in relation to FIGS. 6-9; the digital wallet management server may be configured to provide functionality related to digital wallets, including but not limited to the establishment of digital wallet accounts and implementing financial transactions made via digital wallets; these financial transactions may include, but are not limited to, financial transactions relating to wager gaming, such as providing credits for wager gaming on an EGM, providing credits for table gaming, facilitating cash out transactions relating to wager gaming on gaming devices or at smart tables).
Regarding Claim 19, Wasserman teaches a method of administering transactions in a distributed system, including a distributed ledger (Paragraph 0184 and 0343-0350 teach “permission” or “permissioned” mean that a party has an agreed-upon authorization to perform an action with respect the digital blockchain currency (or tokens); i.e. that the parties to the private network have authorized that party to digitally mint in-circulation currency, to modify the blockchain by appending one or more additional blocks thereto, to acquire, redeem, or transact business with the digital blockchain currency; peer-to-peer payments are payments between any two or more parties in the system; merchant transactions via peer-to-peer smart transactions data exchange, are payments between a merchant and one or more parties in the system; and merchant refunds via peer-to-peer smart transactions data exchange, are payments between a merchant and one or more parties in the system).
Regarding Claim 19, Cleveland teaches a method of administering transactions for a gambling casino, including selling chips and redeeming chips using a private database (Paragraphs 0198 and 0082 teach a diagram of a networked environment in which smart tables communicate with various back end computing devices; in the example embodiment, the networked environment includes various EGMs and smart tables networked in a private premise network (e.g., a secure Ethernet- based network not open to the public or players); the network may be coupled with network 214 or may otherwise be network 214, facilitating network communication between EGMs, tables, and servers and a table management database; the networked environment supports the digital wallet and player positioning system described in relation to FIGS. 6-9; the digital wallet management server may be configured to provide functionality related to digital wallets, including but not limited to the establishment of digital wallet accounts and implementing financial transactions made via digital wallets; these financial transactions may include, but are not limited to, financial transactions relating to wager gaming, such as providing credits for wager gaming on an EGM, providing credits for table gaming, facilitating cash out transactions relating to wager gaming on gaming devices or at smart tables).

Regarding Claim 2, the combination of Wasserman, Cleveland, and Schwartz teaches all the limitations of claim 1; Wasserman further teaches the server-side node or nodes being configured to create a tranche of tokens in the token vault wallet (Paragraph 0308-0318 teach for each participating qualified bank, the central authority generates a unique public/private mint key pair that allows the bank to digitally mint in-circulation digital currency by modifying the blockchain of out-of-circulation tokens by appending an in-circulation block on to the blockchain (i.e., in-circulation tokens comprise the set of fiat-backed tokens); the system comprises a plurality of private servers comprising non-volatile computer memory storing: i) one or more distributed databases comprising: a) the out-of-circulation tokens; and b) the in-circulation digital currency in the system; ii) executable computer code/computer readable instructions sufficient to limit access to the blockchains for out-of-circulation tokens to public/private mint key holders, to allow said key holder to append an in-circulation block to the keychain to digitally mint in-circulation digital currency; iii) executable computer code/computer readable instructions sufficient to allow the blockchains of in-circulation digital currency tokens to only be modified by public/private decryption key holders with sufficient permissions, and to append new blocks to said blockchains; iv) executable computer code/computer readable instructions sufficient to accurately store each blockchain so modified in the databases; and 2) one or more processors capable of executing the code).

Regarding Claims 3 and 20, the combination of Wasserman, Cleveland, and Schwartz teaches all the limitations of claims 1 and 19 above; and Wasserman further teaches the server-side node or nodes being configured to assign tokens to the token vault wallet in response to a message confirming receipt of value (Paragraphs 0306 and 0292 teach the out-of-circulation tokens include unique digital security feature(s) generated by the central authority on each out-of-circulation token to ensure security, traceability, and authenticity for that token; the tokens can be encrypted with public keys such that only qualified banks can access the out-of-circulation tokens; the system tracks transactions between parties in the system using smart contracts; such transactions and agreements involve the in-circulation digital currency and track the transaction details and provide an audit trail of the transaction and the in-circulation digital currency in connection with such smart transaction(s) or smart contract(s)).

Regarding Claims 8, 16, and 25, the combination of Wasserman, Cleveland, and Schwartz teaches all the limitations of claims 1, 11, and 19 above; and Wasserman further teaches wherein the distributed ledger comprises a block chain (Paragraph 0308-0318 teach for each participating qualified bank, the central authority generates a unique public/private mint key pair that allows the bank to digitally mint in-circulation digital currency by modifying the blockchain of out-of-circulation tokens by appending an in-circulation block on to the blockchain (i.e., in-circulation tokens comprise the set of fiat-backed tokens); the system comprises a plurality of private servers comprising non-volatile computer memory storing: i) one or more distributed databases comprising: a) the out-of-circulation tokens; and b) the in-circulation digital currency in the system; ii) executable computer code/computer readable instructions sufficient to limit access to the blockchains for out-of-circulation tokens to public/private mint key holders, to allow said key holder to append an in-circulation block to the keychain to digitally mint in-circulation digital currency; iii) executable computer code/computer readable instructions sufficient to allow the blockchains of in-circulation digital currency tokens to only be modified by public/private decryption key holders with sufficient permissions, and to append new blocks to said blockchains; iv) executable computer code/computer readable instructions sufficient to accurately store each blockchain so modified in the databases; and 2) one or more processors capable of executing the code).

Regarding Claims 9, 17, and 26, the combination of Wasserman, Cleveland, and Schwartz teaches all the limitations of claims 1, 11, and 19 above; and Wasserman further teaches wherein the server-side node or nodes is configured to maintain a merchant wallet for intermediary accounts to track transaction on the distributed ledger for the corresponding intermediary account (Paragraphs 0363, 0176, 0052, and 0178 teach the central authority (i.e., can be an entity such as a merchant (i.e., casino) that issues a private ‘digital currency’ for its customers) exercises its authority in granting permissions and issuing/managing keys along with virtual bank accounts to merchant(s); a new block on the chain is appended to the chain by the transacting merchant who has permission to make the modification and the block includes the details of the modification (e.g. the time of such modification, the party making the change)).
However, the combination does not explicitly teach maintain a dealer wallet for intermediary accounts.
Cleveland further teaches maintain a dealer wallet for intermediary accounts (Paragraphs 0082 and 0119 teach the digital wallet management server may communicate with the smart table (i.e., comprises dealer account), for the purposes of completing various financial transactions involving digital wallets; the table management database may include, for example, table-level information for each table (e.g., unique table identifier, table type, number of positions, position identifiers for each position, active dealer, current chip counts), position-level information for each position at a table (e.g., current occupancy status, player identification for that position), or transaction for players (e.g., when player funds table play through use of a voucher, if player has taken change voucher and redeemed or funded other gaming types, if player has redeemed table chips for a voucher and either redeemed at a redemption source or used for other game play)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Wassermann, Cleveland, and Schwartz to incorporate the further teachings of Cleveland to maintain a dealer wallet for intermediary accounts.
There is motivation to further combine Cleveland into the combination of Wasserman, Cleveland, and Schwartz because of the same reasons listed above for claims 1, 11, and 19.

Regarding Claims 10, 18, and 27, the combination of Wasserman, Cleveland, and Schwartz teaches all the limitations of claims 1, 11, and 19 above; and Wasserman further teaches wherein the server-side node or nodes is configured to maintain a customer wallet for customer accounts to track transaction on the distributed ledger for the corresponding customer account (Paragraphs 0296 and 0178 teach a plurality of customers hold accounts in the system; the private network and the database are only accessible to such parties with permission; the database itself can be “modified” by appending new data (e.g. blocks) to the chain; in general modifications to the blockchain require a private key that specifically identifies the modifying party (i.e., customer); in other words, each time a customer makes a change (i.e., purchase of tokens or transactions with merchants) a new block on the chain is appended to the chain along with the data entered in any newly appended block).

Claims 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 20180268382) in view of Cleveland (US 20200111279) in further view of Schwartz (20210110652) in further view of Feng (US 20180189921).

Regarding Claims 4, 12, and 21, the combination of Wasserman, Cleveland, and Schwartz teaches all the limitations of claims 1, 11, and 19 above; however, the combination does not explicitly teach wherein the data processor or data processors of the server-side node or nodes include logic for authentication and authorization of intermediary account holders and customer account holders at client-side nodes, including a first protocol for customer account holders on client-side nodes on the communication network.
Cleveland further teaches wherein the data processor or data processors of the server-side node or nodes include logic for authentication and authorization of intermediary account holders and customer account holders at client-side nodes, including a first protocol for customer account holders on client-side nodes on the communication network (Paragraphs 0121-0122 teach in some embodiments, the player may perform cardless connect with the table via their mobile device, or perform a digital card scan that displays within the player app, to identify the player to the table; the app may provide a map of the casino property and allow the player to select their table and position from the map; specifically, in some embodiments, the app may allow the player to scan a position label (e.g., a QR code or other machine readable image) displayed on or near the table that can be used to uniquely identify a particular table).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wasserman, Cleveland, and Schwartz to incorporate the further teachings of Cleveland for the data processor or data processors of the server-side node or node to include logic for authentication and authorization of intermediary account holders and customer account holders at client-side nodes, including a first protocol for customer account holders on client-side nodes on the communication network.
There is motivation to further combine Cleveland into the combination of Wasserman, Cleveland, and Schwartz because of the same reasons listed above for claims 1, 9, and 17.
However, the combination does not explicitly teach a second protocol for intermediary account holders on client-side nodes on the communication network.
Feng from same or similar field of endeavor teaches a second protocol for intermediary account holders on client-side nodes on the communication network (Paragraph 0051 teaches the dealer management server can include a dealer (i.e., intermediary) authentication module; the dealer authentication module serves to authenticate that the dealer, whom is typically seeking to login to a gaming apparatus; more particularly, the dealer authentication module receives an authentication request from a dealer seeking to operate a gaming apparatus, and then evaluates the authentication request to determine whether the dealer can been properly authenticated; the authentication seeks to particularly identify the dealer as a known dealer through use of identification data; the authentication request from the dealer includes identification data for identification of the dealer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wasserman, Cleveland, and Schwartz to incorporate the teachings of Feng for the data processor or data processors of the server-side node to include logic for authentication and authorization of client-side nodes, including a second protocol for intermediary account holders on client-side nodes on the communication network.
There is motivation to combine Feng into the combination of Wasserman, Cleveland, and Schwartz because there is a need for improved approaches to schedule, monitor and manage dealers and/or gaming apparatus within a gaming establishment. Using an electronic control system, authentication and authorization of dealers can be provided in a controlled manner that complies with predetermined rules (Feng Paragraphs 0006-0007).

Claims 5, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 20180268382) in view of Cleveland (US 20200111279) in further view of Schwartz (20210110652) in further view of Feng (US 20180189921) in further view of Schoen (US 20150281225).

Regarding Claims 5, 13, and 22, the combination of Wasserman, Cleveland, Schwartz, and Feng teaches all the limitations of claims 4, 12, and 21 above; however, the combination does not explicitly teach a verification code being provided to a dealer outside the communication network; and receiving a login request via the communication network from a dealer application to login the particular intermediary account holder by the dealer application using the verification code.
Feng further teaches a verification code being provided to a dealer outside the communication network (Paragraph 0046 teaches typically, a dealer would request to be authenticated by supplying identifying information to electronic system, which would then evaluate whether or not the dealer is able to be uniquely identified and thus authenticated; for example, the identifying information can be a key code or password, a key card or fob identifier, an audio input, a biometric input, and the like (i.e., these are examples of verification codes for the dealer that are provided to the dealer physically or given to the dealer outside the communication network)); and receiving a login request via the communication network from a dealer application to login the particular intermediary account holder by the dealer application using the verification code (Paragraphs 0070-0073 and 0051 teach a dealer authorization process performed by a dealer management server; a decision that determines whether a dealer has made a login request is made; when the decision determines that a dealer login request has been received, the dealer authorization process can attempt to authenticate the dealer; typically, the dealer login request includes some type of identifying information; the identification data can, for example, include a key code or password, and the like (i.e., verification code); next, a decision can determine whether the dealer has been authenticated; when the decision determines that the dealer has been authenticated, the dealer authorization process can continue; the dealer is being validated to check that the dealer is attempting to login to a particular gaming apparatus for which the dealer has been scheduled to operate; when the decision determines that the dealer has been validated, the dealer can be authorized to operate the particular gaming apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wasserman, Cleveland, Schwartz, and Feng to incorporate the further teachings of Feng to receive a login request from a dealer application to login the particular dealer account including the verification code, and in response authorizing access to dealer account records for the particular dealer account by the dealer application.
There is motivation to further combine Feng into the combination of Wasserman, Cleveland, Schwartz, and Feng because of the same reasons listed above for claims 4, 12, and 21.
However, the combination does not explicitly teach wherein the second protocol for intermediary account holders includes receiving from an authorized supervisor application a request to enable a dealer application; generating a verification code for the request; and providing the verification code to the supervisor application in response to the request from the supervisor application to enable a particular intermediary account holder.
Schoen from same or similar field of endeavor teaches wherein the second protocol for intermediary account holders includes receiving from an authorized supervisor application a request to enable a dealer application (Paragraphs 0016, 0052-0053, and 0070 teach the authentication token management system may be generally arranged to receive one or more requests via various network interconnects over a secure connection to generate authentication tokens for service accounts to enable the clients to generate an authentication token for the one or more service accounts in a secure manner; the authentication token management system may further optionally comprise server device which may be optionally arranged to execute, among other applications, admin management application; the admin management application may generally be arranged to authenticate one or more clients for requesting one or more service accounts and receive requests from one or more clients to access one or more server devices and authenticate the one or more requests received from clients; additionally, the admin management application may be further arranged to manage, authorize, provision, and enable one or more service accounts; to enable one or more clients to be authenticated, the admin management application may be arranged to request and/or receive at least a portion of the client account information from the one or more clients via client devices; once the client account information is received, the admin management application may be further arranged to communicate via network interconnect and one or more APIs of the directory service application to authenticate the received client account information associated with one or more clients); generating a verification code for the request (Paragraphs 0017-0018 and 0070 teach to generate the authentication tokens in a secure manner, the authentication token management system may be generally arranged to generate the authentications tokens by a server device of the authentication token management system utilizing one or more secure hardware and/or software components; the authentication token management system may further arranged to generate authentication tokens that are unique so that no two service accounts in the SaaS systems may have the same authentication token; the admin management application may generate a new authentication token (i.e., verification code)); and providing the verification code to the supervisor application in response to the request from the supervisor application to enable a particular intermediary account holder (Paragraphs 0019, 0070, and 0072 teach the authentication token management system may be further arranged to provide the generated authentication token to client devices for programmatic access (e.g., copy), secure storage, and/or display via the various network interconnects over secure connections; the admin management application may generate a new authentication token without providing the newly generated authentication token to clients by requesting, for example, the authentication token management application to reset the authentication token for a service account; to facilitate the client in setting authentication tokens, the admin management application may be further arranged to provide, in one or more notification messages, a reference to the authentication token management application so that one or more clients may access the authentication token management application to set one or more authentication tokens for one or more provisioned service accounts).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wasserman, Cleveland, Schwartz, and Feng to incorporate the teachings of Schoen for the second protocol for dealer applications to include receiving from an authorized supervisor application a request to enable a dealer application; generating a verification code for the request; and providing the verification code to the supervisor application in response to the request from the supervisor application to enable a particular dealer account, wherein the verification code can be provided to a dealer.
There is motivation to combine Schoen into the combination of Wasserman, Cleveland, Schwartz, and Feng because with various high paced development methodologies available today for designing computing and communications systems, numerous users may need access to servers hosting one or more services of the systems for purposes of testing, upgrading, debugging, developing, deploying, and/or maintaining these servers. However, the increase in users may also come with an increase in user accounts, access levels and associated security risks (Schoen Paragraph 0001). The ability of an attacker to compromise one or more service accounts using authentication token-based attacks may be substantially reduced by enabling clients to securely request and generate new authentication tokens associated with one or more service accounts. Additionally, because the generated authentication tokens may be substantially more complex compared to the human created passwords, traditional brute force and even some social engineering-based attacks may be mitigated by the use of complex authentication tokens as these tokens may be difficult or even impossible to communicate accurately via ordinary means and/or mediums (Schoen Paragraph 0021).

Claims 6-7, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US 20180268382) in view of Cleveland (US 20200111279) in further view of Schwartz (20210110652) in further view of Feng (US 20180189921) in further view of Schoen (US 20150281225) in further view of Schultz (US 20190370457).

Regarding Claims 6, 14, and 23, the combination of Wasserman, Cleveland, Schwartz, Feng, and Schoen teaches all the limitations of claims 5, 13, and 22 above; however, the combination does not explicitly teach wherein generating a verification code further comprises generating a one-time code.
Schultz from same or similar field of endeavor teaches wherein generating a verification code further comprises generating a one-time code (Paragraph 0330 teaches the verification code is a one-time use code or on-demand code that is sent via an authorized communication channel).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wasserman, Cleveland, Schwartz, Feng, and Schoen to incorporate the teachings of Schultz for generating a verification code to further comprise generating a one-time code.
There is motivation to combine Schultz into the combination of Wasserman, Cleveland, Schwartz, Feng, and Schoen because one-time codes, in contrast to static passwords, are not vulnerable to replay attacks. This means that a potential intruder who records the one-time code that was used to log into a service will not be able to abuse it, since it will no longer be valid.

Regarding Claims 7, 15, and 24, the combination of Wasserman, Cleveland, Schwartz, Feng, and Schoen teaches all the limitations of claims 6, 14, and 23 above; however, the combination does not explicitly teach wherein the verification code further comprises a time limit during which the verification code can be utilized.
Schultz from same or similar field of endeavor teaches wherein the verification code further comprises a time limit during which the verification code can be utilized (Paragraph 0336 teaches the respective criteria includes a timing requirement that the user interface for inputting the verification code is displayed within a predetermined time period from when the message was received; the device displays the insertion affordance in accordance with a determination that the verification code field is selected within three minutes of receiving the text message that prompted display of the message notification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wasserman, Cleveland, Schwartz, Feng, and Schoen to incorporate the teachings of Schultz for generating a verification code to further comprise a time limit during which the verification code can be utilized.
There is motivation to combine Schultz into the combination of Wasserman, Cleveland, Schwartz, Feng, and Schoen because of the same reasons listed above for claims 5, 13, and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silverman (US 20210350359) teaches a system configured to provide a customer with a digital representation of an amount of real funds for the subsequent transfer thereof to third-parties may comprise a fiat ledger system and a distributed ledger system disposed in connection through a bridging system, such bridging system configured to circulate digital tokens therefor, and redeem such digital tokens for the ultimate end-user thereof, while holding such amount of funds within a financial institution's reserve account. Consequently, such a bridging system may comprise a bridging component configured to equivocate between the fiat ledger system and the distributed ledger system by effectuating a series of ledger entries on each such system. Such a system may comprise yet additional components configured to merge disparate financial entities having distinct sets of digital tokens into a unitary version thereof, and effectuate exchanges between other third-party financial entities utilizing, for instance, digital tokens formed under a foreign currency.
Simons (US 20190130701) teaches a gaming platform can be used to provide a secure ledger system for recording money transfer, play action, bets, analytics, gaming statistics, and the like, which are associated with virtual goods. Non-limiting examples of virtual goods comprise: characters; badges/icons; gameplay attributes; virtual money; cryptocurrencies; tokens; digital gifts; gameplay levels/add-ons; and prizes, among other examples. In some examples, gaming systems can directly interact with the distributed multi-ledger architecture for secure and transparent transactions which can also be accessed by auditors, tax authorities, partners, and/or other entities. Some examples may use private and/or public blockchains as part of the distributed multi-ledger gaming architecture. For instance, multiple distributed network nodes may be utilized to manage transaction records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY P JONES/Examiner, Art Unit 3685